Citation Nr: 0722767	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1951 to February 1954.  
The veteran died on August [redacted], 1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

When this case was previously before the Board in November 
2002, the Board denied service connection for the cause of 
death and noted that a temporary stay had been imposed on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, to include 
the appellant's claim.  In February 2004, the Board remanded 
the issue following a U.S. Court of Appeals for the Federal 
Circuit decision that lifted the stay on these claims.  See 
National Org. of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
This case has been returned to the Board following the 
requested remand actions and is ready for Board consideration 
at this time.


FINDING OF FACT

The veteran was not rated as totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death, nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than 5 years immediately preceding his 
death.
CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.22 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant pursuant to the VCAA 
must be provided "at the time" that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
March 2004 essentially complied with statutory notice 
requirements as outlined above.  While this notice was 
provided after the initial adverse adjudication, due process 
was afforded the appellant because the claim was reconsidered 
by the RO following issuance of the March 2004 VCAA notice 
and the appellant was sent a Supplemental Statement of the 
Case in February 2007.

Notice of the disability rating and effective date elements 
was included in the February 2007 SSOC.  This timing error is 
non-prejudicial to the appellant because she was not deprived 
of information needed to substantiate her claim and, in the 
end, the claim lacks legal merit.  As the benefit sought 
could not be awarded even had there been no timing defect, 
the appellant is not prejudiced by a decision in this case.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All relevant 
records have been associated with the claims folder and the 
appellant availed herself of the opportunity to appear for a 
hearing.  A transcript of the May 2000 hearing before the RO 
is in claims folder.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  DIC Benefits under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected. 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims. 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

In this case, the evidence shows that the veteran died in 
August 1999.  At the time of his death, he was service 
connected for esophageal cancer (100 percent), post traumatic 
stress disorder with major depression and nicotine dependence 
(50 percent), chronic obstructive pulmonary disease (30 
percent), and diabetes with hypertension and atherosclerotic 
cardiovascular disease (60 percent).  The veteran had a 
combined disability rating of 100 percent, effective from May 
1998.

The veteran's 100 percent rating began only 15 months prior 
to his death.  There is no evidence that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years of more at the 
time of this death but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).

A May 2000 hearing transcript reflects that the appellant was 
not seeking 38 U.S.C.A. § 1318 benefits and it was 
acknowledge that the veteran had not been in receipt of 100 
percent disability compensation for the 10 year period 
immediately prior to his death.  Additionally, the appellant 
does not allege clear and unmistakable error in any prior 
decision, nor has she identified any other basis for granting 
the claim.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  The veteran was not 
assigned a 100 percent schedular evaluation or a total 
disability evaluation based on individual unemployability for 
the requisite period of time set forth in 38 U.S.C.A. § 1318.  
As this threshold requirement is not met, the claim lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board observes that even reviewing this 
case under the "theoretical" basis of entitlement, the 
evidence of record does not show that compensation would or 
could have been awarded for the 10 year period immediately 
preceding the veteran's death.  The file has presented no 
factual basis to make such a determination.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The Court in Cole v. 
West, 13 Vet. App.268 (1998) held that in order to obtain an 
adjudication of by the Board of a section 1318 hypothetically 
entitled to receive theory, a claimant must set forth how at 
time of death the veteran would have been entitled to a total 
rating for the period 10 years immediately prior to death.  
Here, even under the most liberal reading of pleadings, there 
is nothing specific in the pleadings to establish entitlement 
under this theory and the Board can find no factual basis to 
establish a theoretical entitlement.  Rather, the evidence 
reflects that the fatal disease process had been manifest 
just prior to death rather than 10 years prior to death.  
Furthermore, nothing suggests that the other service 
connected disabilities would have been rated 100 percent 
disabling either individually or combined for a period of 10 
years prior to death.   


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


